[Cite as Lucarell v. Sait, 2022-Ohio-4279.]



                 IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 TRUMBULL COUNTY

KIMBERLY L. LUCARELL,                            CASE NO. 2022-T-0014
ADMINISTRATRIX OF THE
ESTATE OF TODD W.
TOLSON,                                          Civil Appeal from the
                                                 Court of Common Pleas,
                 Plaintiff-Appellee,             Probate Division

        - vs -
                                                 Trial Court No. 2021 CVA 0054
ROCCO SAIT,

                 Defendant-Appellant.


                                              OPINION

                                     Decided: November 30, 2022
                                   Judgment: Reversed; remanded


William M. Flevares, Flevares Law Firm, LLC, 1064 Niles-Cortland Road, N.E., Warren,
OH 44484 (For Plaintiff-Appellee).

Jason M. Rebraca, Johnson & Johnson Law Firm, 12 West Main Street, Canfield, OH
44406 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Rocco Sait, appeals the judgment finding him guilty under R.C.

2109.52 of wrongfully possessing items of personal property belonging to the Estate of

Todd W. Tolson in the amount of $6,800.00. Finding prejudicial error, we reverse the

judgment and remand the cause to the probate court.

        {¶2}     Appellee, Kimberly L. Lucarell, as Administratrix of the Estate of Todd W.

Tolson, filed this action in October 2021 under R.C. 2109.50. The Administratrix claimed
that appellant concealed, embezzled, conveyed away, or was in wrongful possession of

various items of tangible personal property of the decedent, which are now assets of the

decedent’s estate. She alleged that “said items of tangible personal property are too

numerous to itemize”; estimated their value in excess of $25,000.00; and claimed “that

most, but not all items at issue in this litigation are located at [an address in Youngstown,

Ohio], which is where the decedent conducted a business in which he sold items of

tangible personal property and which premises [appellant] has improperly controlled since

decedent’s death.”

       {¶3}   A two-day trial was held in December 2021, following which the probate

court found appellant guilty of wrongfully possessing $6,800.00 worth of tangible personal

property belonging to the decedent’s estate. Appellant was ordered to pay this amount

to the estate plus a mandatory ten percent penalty. The court also ordered appellant to

allow the Administratrix to enter the Youngstown premises and remove an antique bar, or

appellant would be compelled to pay the sum of $10,000.00 plus a mandatory ten percent

penalty to the estate. Upon appellant’s request, the court issued findings of fact and

conclusions of law.

       {¶4}   Appellant asserts two assignments of error:

              [1.] The Trial Court erred by failing to strictly adhere to the
              requirements under R.C. 2109.50 before rendering its
              judgment.

              [2.] The Trial Court erred by assessing damages in the
              amount of $6,800.00. $2,955.00 was awarded as the value
              of 19 items insufficiently identified by the lower court in the
              findings of fact. It is unknown what the valuation was based
              on. $3,845.00 of the award was based on an estimate made
              by the Court because Appellee failed to provide testimony as
              to valuation.

                                             2

Case No. 2022-T-0014
       {¶5}   “R.C. 2109.50 provides for a special statutory proceeding to discover

concealed assets of an estate. A concealment proceeding is classified as an inquisitional

discovery proceeding.” Pirock v. Crain, 11th Dist. Trumbull No. 2019-T-0027, 2020-Ohio-

869, 152 N.E.3d 842, ¶ 64, citing In re Estate of Fife, 164 Ohio St. 449, 453, 132 N.E.2d

185 (1956). “Because it is a discovery proceeding, the action does not proceed in the

same fashion as an ordinary civil action between two or more parties where there is a

complaint and an answer. Rather, a concealment action notifies the probate court of

alleged misconduct, upon which the court must investigate the charge and make a finding

of guilt or innocence based on the evidence presented.” Pirock at ¶ 64, citing Fife at 454

and R.C. 2109.50.

       {¶6}   “The court conducts the required investigation by examining, under oath,

the respondent and any witnesses. The statute provides the court with the power to

compel the respondent by citation or other judicial order to appear before the tribunal to

be examined as to the matters alleged in the complaint.” Pirock at ¶ 64, citing R.C.

2109.50. “While a concealment action under R.C. 2109.50 is a quasi-criminal special

statutory proceeding, it is controlled by the laws governing civil proceedings in the probate

court.” Pirock at ¶ 65, citing Lance v. Boldman, 2018-Ohio-44, 93 N.E.3d 1013, ¶ 33 (9th

Dist.). Specifically, and in pertinent part, R.C. 2109.50 provides as follows:

              Upon complaint made to the probate court of the county
              having jurisdiction of the administration of an estate * * *
              against any person suspected of having concealed,
              embezzled, or conveyed away or of being or having been in
              the possession of any moneys, personal property, or choses
              in action of the estate, * * * the court shall by citation or other
              judicial order compel the person or persons suspected to
              appear before it to be examined, on oath, touching the matter
              of the complaint. * * *

                                              3

Case No. 2022-T-0014
              The probate court may initiate proceedings on its own motion.

              The probate court shall promptly proceed to hear and
              determine the matter.

              The examinations, including questions and answers, shall be
              reduced to writing, signed by the party examined, and filed in
              the probate court.

              If required by either party, the probate court shall swear the
              witnesses who are offered by either party touching the matter
              of the complaint and cause the examination of every witness,
              including questions and answers, to be reduced to writing,
              signed by the witness, and filed in the probate court. * * *

       {¶7}   We first address appellant’s contention that the probate court committed

prejudicial error by failing to have the witness testimony reduced to writing, signed, and

filed with the probate court as R.C. 2109.50 requires.

       {¶8}   The provision requiring witnesses to sign a transcript of their examination is

“directory, and not mandatory.” Sheets v. Hodes, 142 Ohio St. 559, 566, 53 N.E.2d 804

(1944). The provision requiring the probate court to reduce the testimony to writing, in

the first instance, is mandatory. See Kovach v. Bustardo, 11th Dist. Lake No. 92-L-136,

1994 WL 45282, *3 (Feb. 11, 1994) (“there [is] an original obligation on the trial court to

order the transcript itself under R.C. 2109.50”; “the burden to provide a record is

specifically placed on the court and not the parties”); see also In re Estate of Meyer, 63

Ohio App.3d at 454, 457, 579 N.E.2d 260, (12th Dist., 1989) fn. 1 (“it is the responsibility

of the court to have the examination transcribed, with costs being assigned to the

appropriate party”) and In re Guardianship of Lindsey, 12th Dist. Preble No. CA2015-01-

004, 2015-Ohio-4235, ¶ 18 (“Pursuant to R.C. 2109.50, a probate court should reduce

any examinations conducted in a civil concealment proceeding to writing.”).


                                             4

Case No. 2022-T-0014
       {¶9}   Here, the probate court did not order a transcription of the witness testimony

be reduced to writing. We note that appellant also did not order preparation of the

transcript for purposes of appeal. See App.R. 9. Had he done so, the probate court’s

failure to follow the mandate of R.C. 2109.50 would have been harmless error. See

Mancz v. McHenry, 2d Dist. Montgomery No. 24728, 2012-Ohio-3285, 974 N.E.2d 784,

¶ 13 (concluding the appellant was not prejudiced by the probate court’s failure to order

the transcript because the court reporter’s transcription was made part of the probate

court’s record); and Talbott v. Fisk, 10th Dist. Franklin Nos. 02AP-427 and 02AP-428,

2002-Ohio-6960, ¶ 27 (distinguishing this court’s holding in Kovach because, in this case,

the court reporter’s transcription was made part of the probate court’s record and,

therefore, “the probate court, the parties, and the appellate court had the benefit of

virtually all the witnesses’ testimony”).

       {¶10} Nevertheless, because we hold that it is the original obligation of the probate

court to order the transcript and provide a record in this special statutory proceeding—

and because the failure to do so renders us unable to review the merits of appellant’s

remaining arguments—we presume prejudice. Accordingly, this argument is well taken

and requires a remand to the probate court.

       {¶11} We note that the cases cited by the Administratrix in opposition to this

argument are either inapposite or distinguishable. First, the only issue directly before the

Supreme Court in Sheets was whether the former General Code provision, substantially

similar to the current Revised Code provision, required witnesses to sign the transcript

after it had already been reduced to writing. See Sheets, 142 Ohio St. at 566 (“The

complainant was examined under oath and such examination was reduced to writing by

                                             5

Case No. 2022-T-0014
the justice and certified by him and filed, but was not signed by the complainant.”).

Similarly, in Mancz, although the transcription was not signed by the witnesses, “[t]he

examination of all the witnesses was recorded by a court reporter and is part of the

probate court’s record.” Mancz at ¶ 13. In Silcott v. Prebble, 12th Dist. Clermont No.

CA2002-04-028, 2003-Ohio-508, the court did not reach the argument that the probate

court failed to follow the mandates of R.C. 2109.50 because the appellant “fail[ed] to

specifically show how and where exactly the probate court failed to comply with the

statute.” Silcott at ¶ 18-19. And finally, in Wozniak v. Wozniak, 90 Ohio App.3d 400, 629

N.E.2d 500 (9th Dist.1993), the court held that the appellant “[had] not met his burden to

supply a record that would permit this court to adequately review his claimed error.”

Wozniak at 409. In that case, however, the issue of the trial court’s original obligation

under R.C. 2109.50 to order the transcript was not at issue, and the appellant chose to

provide the appellate court with only a partial transcript of the probate court proceedings.

Id. at 404.

       {¶12} Appellant next contends under this assigned error that the probate court

committed prejudicial error by failing to bring him before the court to question him about

the matter.

       {¶13} “Proceedings under R.C. 2109.50 are inquisitorial in nature. Thus, the

accused and any other witnesses are considered witnesses of the court, even though the

examination of these witnesses may be delegated to and actually conducted by counsel.”

Meyer, 63 Ohio App.3d at 457, fn. 1, citing Fife, 164 Ohio St. at 454. “Such suspected

person is therefore in reality the witness of the court, * * * and the character and extent of

his examination rest largely in the court’s discretion * * *.” (Citations omitted.) Fife at 454.

                                               6

Case No. 2022-T-0014
         {¶14} Contrary to appellant’s contention, the probate court did issue a citation

compelling him to appear before it to be examined on oath regarding the matter of the

complaint, and there is no dispute that appellant appeared at trial with counsel. There is

also no dispute that the probate court did not question appellant at the trial.          The

Administratrix responds that such examination would have been futile because

“[appellant] either would have asserted his right against self-incrimination * * * or he would

have lied under oath.”       Because the probate court failed to order a transcript of

proceedings, however, we are unable to review the parties’ arguments regarding the

probate court’s decision not to question appellant at trial. Thus, this argument is not well

taken.

         {¶15} The first assigned error has merit to the extent indicated.

         {¶16} Under his second assigned error, appellant contends the court committed

prejudicial error by estimating the valuation of certain unidentified items of personal

property without reference to competent credible evidence and by speculating as to

damages. The Administratrix responds that, not only is the damages award supported

by competent credible evidence, appellant’s failure to provide a transcript on appeal

means that he cannot cite any portion of the record in support of his position regarding

the probate court’s factual findings. Given our holding under the first assigned error as

to the probate court’s mandatory obligation to order the transcript and provide a record,

the merits of this argument also cannot be addressed. See Kovach, 1994 WL 45282 at

*5.

         {¶17} The second assigned error is not well taken.



                                              7

Case No. 2022-T-0014
       {¶18} Pursuant to our conclusion under the first assigned error, the judgment of

the probate court is reversed, and the action is remanded for further proceedings

consistent with this opinion.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                           8

Case No. 2022-T-0014